Citation Nr: 1504578	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana



THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred during a hospitalization at Platte County Memorial Hospital on October 21, 2011. 

2.  Entitlement to payment or reimbursement of medical expenses incurred during a hospitalization at Wyoming Medical Center from October 21, 2011 to October 23, 2011.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.  

In December 2013, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.  

2.  The totality of the evidence reveals that the Veteran's private hospitalizations at Platte County Memorial Hospital and at Wyoming Medical Center from October 21, 2011, to October 23, 2011, were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  Payment or reimbursement of the cost of the private hospitalization received at Platte County Memorial Hospital on October 21, 2011, was authorized in advance by VA by way of individual authorization.  The Veteran requested such authorization within 72 hours of admission.    

4.  Payment or reimbursement of the cost of the private hospitalization received at Wyoming Medical Center from October 21, 2011, to October 23, 2011, was authorized in advance by VA by way of individual authorization.  The Veteran requested such authorization within 72 hours of admission.    

5.  VA facilities were not feasibly available at the time of the private hospitalizations from October 21, 2011, to October 23, 2011, considering the urgent nature of the Veteran's medical emergency when he was hospitalized, the relative distance of the travel involved, the nature of the treatment involved, and that ambulance personnel determined that the nearest available appropriate level of care was at a private, non-VA medical center.  


CONCLUSIONS OF LAW

1.  The criteria are met for prior authorization of payment or reimbursement of medical expenses incurred during a private hospitalization at Platte County Memorial Hospital on October 21, 2011.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120(c), 17.130, 17.1002(c) (2014).

2.  The criteria are met for prior authorization of payment or reimbursement of medical expenses incurred during a hospitalization at Wyoming Medical Center from October 21, 2011 to October 23, 2011.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120(c), 17.130, 17.1002(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On October 21, 2011, the Veteran fell 10 feet off a ladder, sustaining a right hip femoral neck fracture and a right leg subtalar dislocation.  He has credibly reported being in extreme pain.  He was transported by ambulance to the Platte County Memorial Hospital, which was approximately 30 minutes from his home.  He received emergency treatment and pain medication at the Platte County Memorial Hospital.  On the same day, he was transferred to the Wyoming Medical Center in order to undergo open reduction internal fixation of the right hip and casting and reduction surgery for the right ankle.  After his surgeries, he remained at the Wyoming Medical Center from October 21, 2011 to October 23, 2011, until discharge.  He also went to subsequent follow-up appointments.  

The Veteran is not service-connected for any disabilities by VA.  Thus, there is no dispute that his private hospitalizations were for nonservice-connected injuries. 

The Veteran has requested reimbursement for his medical expenses for his private hospitalizations at Platte County Memorial Hospital and at Wyoming Medical Center from October 21, 2011, to October 23, 2011.  He has contended that his private hospitalizations on these dates were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  (The fact that a medical emergency existed from October 21, 2011, to October 23, 2011 is not in dispute here.  The Veteran's injuries and resulting discomfort were quite serious).  However, the Veteran believed that VA would cover the costs of the private hospitalizations, which are not covered by his insurance carrier - United American Insurance. 

In the January 2012 and February 2012 administrative decisions on appeal and the November 2012 statement of the case (SOC), the VAMC denied the Veteran's medical expenses reimbursement claim for a nonservice-connected disorder pursuant to the Veterans Millennium Health Care and Benefits Act.  38 U.S.C.A. § 1725 (West 2014).  The basis of the denial was that the Veteran had health insurance coverage through United American Insurance, such that his coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue prohibited reimbursement.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014); 38 C.F.R. § 17.1002(f) (2014).  In other words, under § 1725, nonservice-connected Veterans who are covered even partially by a health-care contract are ineligible for VA payment or reimbursement of medical expenses, even for the portion of the balance not covered by the health insurance plan.    

However, the Veteran's statements and hearing testimony have raised the preliminary issue of whether prior authorization was provided by VA for the Veteran's hospitalizations at Platte County Memorial Hospital and at Wyoming Medical Center from October 21, 2011, to October 23, 2011, such that all medical expenses incurred should be covered by VA, including the remaining balances not covered by his health insurance policy.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  As discussed in detail below, the Veteran has maintained that prior authorization for hospitalization was inferred by VA's actions for both private hospitals from October 21, 2011, to October 23, 2011.  See February 2012 NOD; December 2013 hearing testimony.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a).

Hospital care or medical services in public or private facilities will be authorized for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  There is no requirement for treatment of a service-connected disability under this provision.  

The term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran (i.e. inpatient care).  See 38 U.S.C.A. § 1701(5)(A)(i) (West 2014).  The term "medical services" includes medical examination, treatment, and rehabilitative services (i.e., outpatient care).  See 38 U.S.C.A. § 1701(6) (West 2014).

Upon review of the evidence, the Board finds that VA provided prior authorization for the Veteran's hospitalizations at Platte County Memorial Hospital on October 21, 2011, and at Wyoming Medical Center from October 21, 2011, to October 23, 2011, such that all medical expenses incurred should be covered by VA, including the remaining balances not covered by his health insurance policy.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  In making this determination, the Board noted that, unlike the provisions of § 1725, nonservice-connected veterans under § 1703 who are covered even partially by a health-care contract are still eligible for VA payment or reimbursement of medical expenses.  In other words, when the issue on appeal is whether there was prior VA authorization under § 1703 for the private hospitalization or treatment, the Veteran's coverage under a health care contract is not a bar to VA's payment or reimbursement of medical expenses.  

The Board finds that the following evidence is supportive of prior authorization by VA.  The Veteran and his spouse have credibly contended that, when he arrived by ambulance at the Platte County Memorial Hospital on October 21, 2011, he informed private medical personnel that he was a veteran who normally received treatment within the VA healthcare system.  The private physician treating the Veteran, Dr. T.B., (initials used to protect privacy), then contacted a VA case manager at the VAMC in Hot Springs, South Dakota, who stated that she would look into the matter.  Significantly, she told Dr. T.B. that the Veteran should continue to be evaluated at Platte County Memorial Hospital.  There is no reason to doubt the credibility of Dr. T.B.'s statement.  Moreover, the statements made by the case manager to Dr. T.B. can be reasonably construed as providing prior authorization by VA.  In other words, the Veteran has credibly stated that VA provided prior authorization for the initial visit at Platte County Memorial Hospital on a one-time basis, and this is supported by the statement provided by Dr. T.B.  

The Veteran has also contended that VA provided prior authorization on a one-time basis for the Veteran's latter surgery and treatment at the Wyoming Medical Center from October 21, 2011 to October 23, 2011.  Specifically, the VA case manager recommended to Dr. T.B. that the Veteran be transferred to the nearest private facility that could perform the hip surgery because the VA facility in Hot Springs was not equipped to do so.  See Dr. T.B.'s December 2011 letter.  Most importantly, according to the Veteran and confirmed by  VA case manager referral note dated on October 21, 2011, VA medical personnel did not advise him to visit a VA facility; rather, the VA case manager advised that the VAMC in Hot Springs, South Dakota, was not able to perform the necessary hip repair surgery for the Veteran.  The VA case manager's actions, in essence, provided that transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment for the Veteran.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  

The VA case manager also proceeded to inform Dr. T.B., apparently under the incorrect assumption, that the Veteran's unauthorized expenses would be covered under 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  In addition, the Veteran has emphasized that he was aware under VA law he had a duty to contact VA within 72 hours after admission at the private facility, which in fact he did.  See 38 C.F.R. § 17.54(a).  

In the present case, the Board has determined that the Veteran's lay assertions and testimony regarding VA's and his own actions for prior authorization are credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  Therefore, this written and lay evidence establishes that VA actions inferred prior authorization for treatment at both private hospitals.  See February 2012 NOD; December 2013 hearing testimony; Dr. T.B.'s December 2011 letter; VA case manager referral note dated on October 21, 2011.  The Board finds that a reasonable person would have had the same understanding. 

Finally, under 38 U.S.C.A. § 1703(a), another prerequisite to permit prior authorization for private treatment is that the VA facility was not feasibly available due to its lack of capability to furnish the treatment in question or its geographical inaccessibility.  Specifically, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  In addition, under 38 C.F.R. § 17.120(c), in determining feasible availability of VA facilities, the Board must also consider whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  For example, a VA facility would not be feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson if a veteran was brought to a private hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  Additionally, with regard to the issue of feasible availability, no reimbursement or payment of services will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Upon review of the evidence, the Board finds that the nearest VA facilities were not feasibly available from October 21, 2011, to October 23, 2011.  Looking at the relevant factors, as to the relative distance of the travel involved, the Board may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, as to geographical distance, the Board takes judicial notice that the nearest VA facility from the Veteran's home in Glendo, Wyoming, is the VAMC in Cheyenne, Wyoming, which is approximately 103 miles away and/or an approximately one hour and 26 minute drive.  Conversely, the private hospital (Platte County Memorial Hospital), where the Veteran was initially treated was approximately only 33.5 miles away and a 30 minute drive, which the Board observes is a much shorter distance.  Given the Veteran's apparent level of distress, a prudent layperson would not endure a one hour and 26 minute drive in order to receive needed emergency treatment.  It would simply be unreasonable and unwise given the critical nature of his symptoms.  The length of the delay would have been too long.  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Moreover, it is significant that private ambulance personnel on the morning of October 21, 2011, determined that the nearest available appropriate level of care was at a non-VA medical center - Platte County Memorial Hospital.   See 38 C.F.R. § 17.1002(c).  Furthermore, the Veteran's condition at the time was clearly emergent and urgent.  See 38 C.F.R. § 17.53.  He required immediate treatment for his fractures, as confirmed by both the medical and lay evidence of record.  

In addition, when the Veteran was transferred to the Wyoming Medical Center for surgery on October 21, 2011, no VA facility was feasibly available at that time for the Veteran's surgery due to the nature of the treatment involved.  See 38 C.F.R. § 17.53.  In this respect, again, the Veteran's condition at the time was clearly emergent and urgent.  He required immediate surgery.  See 38 C.F.R. § 17.53.  Moreover, according to the VA case manager referral note dated on October 21, 2011, for reasons unknown to the Board, the VA case manager did not identify or recommend any VA facility that could perform the necessary hip repair surgery for the Veteran.  It is unclear as to why VA medical personnel would state that the surgery could not be performed at that particular VA facility, yet not direct a veteran to another VA facility that could provide him the necessary emergency treatment he needed.  Instead, VA recommended that he be treated at a private facility and then denied payment or reimbursement the expense.  The evidence of record reflects that treatment was not procured through private sources in preference to available Government facilities; rather, the Veteran fulfilled his duties in contacting the VA in order to be transferred to a VA facility.  38 C.F.R. § 17.130.  Indeed, the Veteran and the Dr. T.B. clearly attempted to follow proper procedure, but were not given adequate advice or instruction.  Consequently, a VA facility was not feasibly available to perform the necessary surgery.  

Accordingly, the Board concludes that the evidence supports payment or reimbursement of medical expenses incurred during the Veteran's hospitalizations at Platte County Memorial Hospital on October 21, 2011, and at Wyoming Medical Center from October 21, 2011, to October 23, 2011, on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2014).   


ORDER

Payment or reimbursement of medical expenses incurred during a hospitalization at Platte County Memorial Hospital on October 21, 2011, is granted.  

Payment or reimbursement of medical expenses incurred during a hospitalization at Wyoming Medical Center from October 21, 2011 to October 23, 2011, is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


